Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 22 August 2022.

      CLAIMS UNDER EXAMINATION
  Claims 1, 4-12 and 14-16 are pending and have been examined on their merits.

     PRIORITY

The Applicant claims priority to Provisional Application 62/281523, filed on 21 January 2016. 

WITHDRAWN REJECTIONS:

The previous rejections have been withdrawn due to claim amendment.


NEW REJECTIONS

New grounds of rejection have been necessitated by claim amendment.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlett et al. (previously cited; Method For Identifying Bacteria. US2012/0197535 2012) in view of Protocol Online (previously cited; How Long Is Overnight ? 2010, pages 1-2), Maier et al. (Environmental Microbiology. Bacterial Growth. Chapter 3 pages 37-54; 2008) and Opota et al. (previously cited; Blood culture-based diagnosis of bacteraemia: state of the art. Clin Microbiol Infect 2015: 21:312-322).


Goodlett et al. teach a method for identifying bacteria ([0004]). A bacteria reads on a microbe. Precursor ion mass spectrometry (PIMS) spectra are obtained for lipid A (LA) and/or lipoteichoic acid (LTA) from a sample containing bacteria of interest ([0005]). The PIMS spectra is compared to a database of bacterial LA and/or LTA PIMS ([0006]). Comparing is used to identify bacteria in the sample ([0008]).The art teaches the use of a body fluid sample (hence, a biological sample) ([0050]). Samples from a “body” are interpreted to be from a subject. The body fluid may be blood ([0050]).

Goodlett teaches lipid A and LTA are isolated from bacteria by extraction using isobutyric acid/ammonium hydroxide ([0031]). An overnight culture is resuspended in 400 μl of isobutyric acid and 1 M ammonium hydroxide (5:3 v:v)  ([0219]). The instant specification discloses this as being an ammonium isobutyrate extraction ([0050]). 

In Example 1, the art discloses the following extraction protocol:
Lipid A and LTA were prepared using a published isolation method (J. Lipid Res. 46: 1773-1778, 2005). Briefly, approximately 0.1-10 mg of lyophilized material of an overnight culture of each strain was resuspended in 400 μl of isobutyric acid and 1 M ammonium hydroxide (5:3 v:v) and incubated at 100° C. for 30 minutes to 1 h, vortex frequently in a 1.5 ml screw-cap test tube. Individual samples were cooled in ice water and centrifuged for 15 min at 2000×g, supernatants were collected and diluted 1:1 (v:v) with endotoxin-free water. The samples were subsequently frozen and lyophilized overnight. The resultant powered material was washed twice with 1 ml of methanol and the insoluble lipid A was extracted in 100-200 μl of a mixture of chloroform, methanol, and water (3:1:0.25 v:v:v) depending on starting amount  

Goodlett teaches overnight cultures are used when producing “larger-scale culture” ([0051]). Examiner notes Goodlett teaches analysis of a sample that has been “pelleted” ([0112]). The art teaches pelletization is the result of centrifugation ([0112]). Goodlett teaches the following ([0189]):
The sample may be any suitable sample, including but not limited to clinical samples, such as those described above. Also as described above, the lipid A can be obtained directly from the sample, or bacteria in the sample may first be amplified to obtain more cells in order to increase the amount of lipid A obtained.

Claim 1 has been amended to recite a biological sample containing “about” 101 to “about” 108 microbes. Goodlett teaches the methods of the invention may be used to detect single bacterial cells present in a sample. In various embodiments, at least 102, 103, 104, 105, or 106, bacterial cells are present in the sample ([0072]). Examiner notes the claimed range encompasses the range taught by Goodlett.

While Goodlett teaches culturing overnight, the art does not explicitly teach the use of a “culture bottle”. The art is silent regarding the length of the culture.

As disclosed by Protocol Online, an overnight culture is broadly interpreted by those of ordinary skill in the art to be about 8 hours or between 16-18 hours.

Maier et al. teach in culture, the increase in numbers or bacterial mass can be measured as a function of time (page 38, right column, first paragraph). Figure 3.3 illustrates the number of cells (cell growth) is relative to time in culture. 

Opota teaches blood culture remains the best approach to identify the incriminating microorganisms when a bloodstream infection is suspected (Abstract). Blood cultures currently represent the main method to determine the aetiology of a BSI because they are highly sensitive and easy to perform. The art teaches blood is inoculated in bottles. See page 312, right column. Opota teaches bacteria enrichment and purification to obtain a bacterial pellet (page 314, left column, first paragraph). Centrifugation is used to isolate and concentration microorganisms (see page 319, left column, first paragraph).

It would have been obvious to perform the method of identification using a biological fluid since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Goodlett teaches biological fluids can successfully be used in the disclosed method. 

It would have been obvious to inoculate blood in a culture bottle. One would have been motivated to do so since Goodlett teaches a method of culturing a sample containing a microbe and Opota teaches a culture bottle can be used to culture a sample containing a microbe. The skilled artisan would have had a reasonable expectation of success since Opota teaches culture bottles can be successfully used for culture.  As set forth above, Goodlett teaches overnight culture. It would have been obvious to perform an overnight culture for 6 hours. Protocol Online teaches “overnight” can be about 8 hours. As taught by Maier, it is well known in the art that bacterial growth is a result of time in culture. Time is a result of effective variable. The skilled artisan would optimize the time in culture to obtain the desired number of cells. One would have expected similar results since each of the cited references is directed to analyzing microbes in a culture. 

Claim 1 recites “identifying the microbe in the biological sample as the known microbe when the molecular mass profile of the lipids from the microbe is identical to the molecular mass profile of the lipids from the known microbe”. As written, this clause is interpreted to indicate what the data means when an identical profile is obtained. As set forth above, Goodlett teaches PIMS spectra are obtained for lipid A (LA) and/or lipoteichoic acid (LTA) from a sample containing bacteria and compared to a database of bacterial LA and/or LTA PIMS. Goodlett teaches “comparing” is used to identify bacteria in the sample ([0008]). The skilled artisan would identify the sample as a known microbe when it is the same as the profile in the database since Goodlett teaches doing in the disclosed method of identification. 

As set forth above, Goodlett discloses the following: a biological sample containing as at least 102, 103, 104, 105, or 106, bacterial cells; inoculating the biological sample overnight; centrifuging to form a pellet, extracting microbial lipids from the pellet with ammonium isobutyrate, determining, via spectrometry a molecular mass profile of the microbial lipids; and comparing the molecular mass profile as claimed. The deficiencies of Goodlett is that it does not explicitly teach a culture bottle, and does not teach an overnight culture that is 6 hours. Claim 1 recites a method consisting of the claimed steps. It would have been obvious to perform only the claimed steps since Goodlett teaches each of the claimed steps can be used to successfully perform the claimed method. Therefore claim 1 is rendered obvious (claim 1).

Goodlett teaches the use of mass spectrometry (supra). Therefore claim 4 is included in this rejection (claim 4).

Goodlett teaches spectra is obtained for lipid A and/or lipoteichoic acid (supra). Therefore claim 5 is included in this rejection (claim 5).

Goodlett teaches identification of antibiotic-resistant gram-negative bacteria ([0021]). An antibiotic resistant bacteria is broadly interpreted to be a pathogen. Therefore claim 6 is included in this rejection (claim 6). 

Goodlett teaches the bacteria may be Acetinotbacter or Klebsiella ([0021]). Further, Goodlett teaches [0211]:
In another embodiment, PIMS spectra may be obtained from two, more, or all of Escherichia coli, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, S. mitis, Streptococcus pyogenes, Stenotrophomonas maltophila, Mycobacterium tuberculosis, Neisseria gonorrhoeae, Neisseria meningitidis, Bordetella pertussis, B. bronchioseptica, Enterococcus faecalis, Salmonella typhimurium, Salmonella choleraesuis, Klebsiella pneumoniae, Pseudomonas aeruginosa, Acinetobacter baumannii, A. calcoaceticus, Bacteroides nordii, B. salyersiae, Enterobacter subspecies including E. asburiae, E. cloacae, E. hormaechei, E. kobei, E. ludwigii, and E. nimipressuralis, extended spectrum β-lactamase organisms, as well as bacterium in the genus Acinetobacter, Actinomyces, Bacillus, Bacteroides, Bordetella, Borrelia, Brucella, Clostridium, Corynebacterium, Campylobacter, Deinococcus, Escherichia, Enterobacter, Enterococcus, Erwinia, Eubacterium, Flavobacterium, Francisella, Gluconobacter, Helicobacter, Intrasporangium, Janthinobacterium, Klebsiella, Kingella, Legionella, Leptospira, Mycobacterium, Moraxella, Neisseria, Oscillospira, Proteus, Pseudomonas, Providencia, Rickettsia, Salmonella, Staphylococcus, Shigella, Spirillum, Streptococcus, Stenotrophomonas Treponema, Ureaplasma, Vibrio, Wolinella, Wolbachia, Xanthomonas, Yersinia, and Zoogloea.

Thus, the art teaches pathogens recited in claim 7. Therefore claim 7 is included in this rejection (claim 7).

Goodlett teaches gram negative bacteria and a lipid that is lipid A ([0021]). Therefore claim 8 is included in this rejection (claim 8).

The method can be used to identify gram positive bacteria ([0077]). Lipoteichoic acid (LTA) may be identified ([0077]). Therefore claim 9 is included in this rejection (claim 9).

The art teaches the methods of the present invention can be used to help distinguish between Candida africana and Candida albicans ([0126] [0200]). Candida is a yeast (hence, a fungus). Goodlett teaches Lipid A and LTA are glycolipid extracts ([0031]). Therefore the lipids analyzed by Goodlett are glycolipids. Therefore claim 10 is included in this rejection (claim 10).

The biological sample may be body fluid samples, including but not limited to, wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions and sputum ([0050]). Therefore claim 11 is included in this rejection (claim 11).

The teachings of Goodlett as recited in the rejection of claim 1 are reiterated. Further, the art teaches the biological sample may be a body fluid including but not limited to wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions, sputum (supra). The art teaches LA and/or LTA can be isolated from bacteria in the sample (supra). The art teaches extraction of lipid A from Acinetobacter bacteria in zero passage samples ([0229]). Acinetobacter is interpreted to be pathogenic.

Although Goodlett teaches the use of blood, the art also teaches the use of other types of body fluids. 

The teachings of Protocol Online, Maier and Opota as recited above are reiterated.

It would have been obvious to perform the method of identification using a blood sample since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Goodlett teaches blood can successfully be used. 

It would have been obvious to inoculate blood in a culture bottle. One would have been motivated to do so since Goodlett teaches a method of culturing a sample containing a microbe and Opota teaches a blood culture bottle can be used to culture a sample containing a microbe. The skilled artisan would have had a reasonable expectation of success since Opota teaches blood culture bottles can be successfully used for culture.  As set forth above, Goodlett teaches overnight culture. It would have been obvious to perform an overnight culture for 6 hours. Protocol Online teaches “overnight” can be about 8 hours. As taught by Maier, it is well known in the art that bacterial growth is a result of time in culture. Time is a result of effective variable. The skilled artisan would optimize the time in culture to obtain the desired number of cells. One would have expected similar results since each of the cited references is directed to analyzing microbes in a culture. 

Claim 12 recites “identifying the microbe in the biological sample as the known microbe when the molecular mass profile of the lipids from the microbe is identical to the molecular mass profile of the lipids from the known microbe”. As written, this clause is interpreted to indicate what the data means when an identical profile is obtained. As set forth above, Goodlett teaches PIMS spectra are obtained for lipid A (LA) and/or lipoteichoic acid (LTA) from a sample containing bacteria and compared to a database of bacterial LA and/or LTA PIMS. Goodlett teaches “comparing” is used to identify bacteria in the sample ([0008]). The skilled artisan would identify the sample as a known microbe when it is the same as the profile in the database since Goodlett teaches doing in the disclosed method of identification. 

As set forth above, Goodlett discloses the following: a biological sample containing as at least 102, 103, 104, 105, or 106, bacterial cells; inoculating the biological sample overnight; centrifuging to form a pellet, extracting microbial lipids from the pellet with ammonium isobutyrate, determining, via spectrometry a molecular mass profile of the microbial lipids; and comparing the molecular mass profile as claimed. The deficiencies of Goodlett is that it does not explicitly teach a culture bottle, and does not teach an overnight culture that is 6 hours. Claim 12 recites a method consisting of the claimed steps. It would have been obvious to perform only the claimed steps since Goodlett teaches each of the claimed steps can be used to successfully perform the claimed method. Therefore claim 12 is rendered obvious (claim 12).

As recited above the art teaches the use of mass spectrometry. Therefore claim 14 is included in this rejection (claim 14).

The art teaches said bacteria may be Acinetobacter (supra). 

Further, Goodlett teaches [0211]:
In another embodiment, PIMS spectra may be obtained from two, more, or all of Escherichia coli, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, S. mitis, Streptococcus pyogenes, Stenotrophomonas maltophila, Mycobacterium tuberculosis, Neisseria gonorrhoeae, Neisseria meningitidis, Bordetella pertussis, B. bronchioseptica, Enterococcus faecalis, Salmonella typhimurium, Salmonella choleraesuis, Klebsiella pneumoniae, Pseudomonas aeruginosa, Acinetobacter baumannii, A. calcoaceticus, Bacteroides nordii, B. salyersiae, Enterobacter subspecies including E. asburiae, E. cloacae, E. hormaechei, E. kobei, E. ludwigii, and E. nimipressuralis, extended spectrum β-lactamase organisms, as well as bacterium in the genus Acinetobacter, Actinomyces, Bacillus, Bacteroides, Bordetella, Borrelia, Brucella, Clostridium, Corynebacterium, Campylobacter, Deinococcus, Escherichia, Enterobacter, Enterococcus, Erwinia, Eubacterium, Flavobacterium, Francisella, Gluconobacter, Helicobacter, Intrasporangium, Janthinobacterium, Klebsiella, Kingella, Legionella, Leptospira, Mycobacterium, Moraxella, Neisseria, Oscillospira, Proteus, Pseudomonas, Providencia, Rickettsia, Salmonella, Staphylococcus, Shigella, Spirillum, Streptococcus, Stenotrophomonas Treponema, Ureaplasma, Vibrio, Wolinella, Wolbachia, Xanthomonas, Yersinia, and Zoogloea.

Thus, the art teaches pathogens recited in claim 15. Therefore claim 15 is included in this rejection (claim 15).

The art teaches extraction of lipid A from Acinetobacter (hence, gram negative) bacteria in zero passage samples. Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 22 August 2022 are acknowledged.  The Applicant argues the prior art references do not teach or suggest incubating a biological sample containing about 101 microbes to about 108 microbes for 6 hours prior to extracting lipids therefore. The Applicant argues the intent of the invention is a rapid and accurate method for identification of pathogenic species. The Applicant argues Goodlett does not teach as few as 101 bacterial cells may be detected. The Applicant argues 102, as taught by Goodlett, is ten times more than “about 101 microbes” as recited in the claims.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues that while the claimed invention rapidly identifies microbes in a sample containing as few as about 101 microbes, Goodlett teaches that the methods may be used to detect at least 102, 103, 104, 105, or 106 bacterial cells in the sample. In response, Examiner notes neither the claims nor the Instant Specification disclose the numerical values encompassed by the term “about”. While the Applicant argues 102 is ten times more than 101 , it is unclear what range is encompassed by the term “about”. Therefore it may include more or less than 101 cells. Examiner notes claim 1 recites a range of about 101 -108 microbes. Goodlett teaches that the methods may be used to detect at least 102, 103, 104, 105, or 106 bacterial cells in the sample. Therefore the claimed range overlaps with that taught by Goodlett. Therefore the arguments directed to the number of cells taught by Goodlett are not persuasive. New grounds of rejection have been set forth above to address the amendment of claims 1 and 12 hours to recite a time of 6 hours.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653